11/15/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 22-0470


                                        QP 22-0470
                                                                      Fi"
COY YARBER,
                                                                       NOV 1 5 2022
                                                                     Bowen Greenwood
                                                                                     Court
              Petitioner,                                          Cleric of Supreme
                                                                      state of Montana


       v.                                                            ORDE.R

JAMES SALMONSEN, Warden,

              Respondents.


       Coy Yarber petitions this Court for rehearing of a September 20, 2022 Order where
this Court denied and dismissed his Petition for Writ of Habeas Corpus because Yarber did
not demonstrate a facially invalid sentence or illegal restraint, pursuant to § 46-22-101(1),
MCA.
       Yarber contends that the District Court did not transfer jurisdiction of his Youth
Court case to District Court because the cause number remained the same. Yarber provides
additional attachments. He argues that he is entitled to credit for time served under
Montana law, citing to §§ 46-18-203(7)(b) and 46-18-403, MCA. Yarber states that his
criminal case (DC-18-496) was not a sentence upon revocation. Section 46-18-201, MCA.
       This Court "will consider a petition for rehearing presented only upon . . . [t]hat it
overlooked some fact material to the decision[,] . . . or [t]hat its decision conflicts with a
statute or controlling decision not addressed by the supreme court." M. R. App. P.
20(1)(a)(i) and (iii). "Absent clearly demonstrated exceptional circumstances, the supreme
court will not grant petitions for rehearing of its orders disposing of motions or petitions
for extraordinary writs." M. R. App. P. 20(1)(d).
       Yarber is entitled to rehearing because this Court overlooked some fact material to
the decision. Yarber raises the issue of whether he is due credit for time served on a
sentence that was not a revocation. Section 46-18-201(9), MCA (2017). He includes a
copy of the sentence calculations. Yarber may be entitled to credit for time served for the
sentence imposed by the Cascade County District Court (ADC-18-496), pronounced on
February 20, 2019.
       Therefore, upon review of Yarber's Petition for Rehearing about his sentence and
no credit for time served awarded, we deem it appropriate to require a response. This Court
will address his other claims after the response is received.
       IT IS ORDERED that Yarber's Petition for Rehearing is GRANTED IN PART to
elicit a response from the Attorney General or counsel for the Department of Corrections.
       IT IS FURTHER ORDERED that the Attorney General or counsel for the
Department of Corrections is GRANTED thirty days from the date of this Order in which
to prepare, file, and serve a written response to the petition for rehearing with appropriate
documentary exhibits concerning Yarber's claim of credit for time served.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Attorney General; to counsel for the Department of Corrections; and to Coy Yarber
personally.
       DATED this 1 6       day of November, 2022.



                                                                Chief Jus ce


                                                       LA•saltr              ,




                                                                  Justices